           Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 1 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                    Case No: 18-CR-485 (LAP)

                          -against-

MOSHE BENENFELD,

                                             Defendant.
-------------------------------------------------------------------------x




 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MOSHE BENENFELD’S
  MOTION FOR COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)




                                                              TWERSKY PLLC
                                                              747 Third Avenue, 32nd Floor
                                                              New York, New York 10017
                                                              (212) 425-0149

                                                              Attorneys for Defendant Moshe Benenfeld




Of Counsel:
      Aaron Twersky, Esq.
      Jason Lowe, Esq.
      Ilana Neufeld, Esq.
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 2 of 38



                                              TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................... 2

BACKGROUND AND FACTS ...................................................................................... 3

     A. Procedural History ................................................................................................. 3
     B. Moshe Benenfeld’s Severe Medical Issues............................................................ 5
     C. The Heightened Risk Of COVID-19 Inside Prisons And Jails .............................. 6

ARGUMENT .................................................................................................................... 8

POINT I

THIS COURT HAS AUTHORITY TO RESENTENCE
BENENFELD UNDER 18 U.S.C. § 3582(c)(1)(A)(i) FOR
THE “EXTRAORDINARY AND COMPELLING REASONS”
CREATED BY THE COVID-19 PANDEMIC AND PRISON CONDITIONS
WHICH PREVENT SELF-CARE FOR A HIGH RISK PATIENT .......................... 8

POINT II

THE COURT CAN WAIVE THE 30-DAY REQUIREMENT FOR
EXHAUSTION OF ADMINISTRATIVE REMEDIES UNDER 18 U.S.C. §
3582 (c)(1)(A) BECAUSE OF THE URGENT RISK OF FATAL INFECTION .... 10

     A. Requiring Administrative Exhaustion Would Be Futile In This Case ................. 12
     B. Benenfeld Will Suffer Irreparable Harm
        If Forced To Exhaust Administrative Remedies .................................................. 14
     C. Benenfeld Should Be Deemed To Have Exhausted His Remedies ..................... 16
     D. The Factual Record Is Properly Developed
        Which Allows The Court To Rule On This Application ..................................... 18

POINT III

THE COVID-19 OUTBREAK PRESENTS A COMPELLING
AND EXTRAORDINARY CIRCUMSTANCE THAT
WARRANTS COMPASSIONATE RELEASE FOR
BENENFELD, WHO IS A HIGH-RISK FATALITY PATIENT ............................. 18

     A. COVID-19 Response And Cases In Massachusetts............................................. 19
     B. Guidance From The Centers For Diseases Control And Prevention
        Requires Granting Moshe Benenfeld’s Request For Compassionate Release..... 20
     C. The Attorney General Memorandum And Case Law Require
        Granting Moshe Benenfeld’s Request For Compassionate Release .................... 21
       Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 3 of 38



POINT IV

THE CONDITIONS OF BOP INCARCERATION FOSTER
THE SPREAD OF COVID-19, AND BENENFELD’S AGE
AND PREEXISTING MEDICAL CONDITIONS RENDER HIM
PARTICULARLY SUSCEPTIBLE TO AN UNREASONABLE
RISK OF DEATH AND AN INABILITY TO TAKE PREVENTATIVE
MEASURES OR SELF-CARE RECOMMENDED BY THE CDC ......................... 25

     A. The Conditions At Devens Prevent Benenfeld From Protecting Himself ........... 26

POINT V

THE RELEVANT § 3553(a) FACTORS, INCLUDING
BENENFELD’S RELEASE PLAN, FAVOR RESENTENCING ............................. 28

CONCLUSION .............................................................................................................. 34
           Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 4 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                    Case No: 18-CR-485 (LAP)

                          -against-

MOSHE BENENFELD,

                                             Defendant.
-------------------------------------------------------------------------x

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MOSHE BENENFELD’S
  MOTION FOR COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)

        Defendant Moshe Benenfeld (“Benenfeld”), by and through his counsel of record,

Twersky PLLC, submits this memorandum of law in support of his Motion for Compassionate

Release (the “Motion”). Benenfeld respectfully requests that the Court grant the Motion under

18 U.S.C. § 3582(c)(1)(A) and order the remainder of his sentence to be served under home

confinement and incarceration. The motion should be granted due to the “extraordinary and

compelling reasons” confronting the federal prison system by the pandemic of COVID-19 and

the fact that Benenfeld, at age 51, suffers from a host of very serious medical issues and is not a

danger to the community. Further, given the cataclysmic events of the current pandemic, this

Motion should also be granted because respect for the law, general deterrence and other notable

18 U.S.C. § 3553(a) factors would not be undermined by converting the remainder of

Benenfeld’s sentence to home incarceration. We respectfully ask the Court to consider this

motion on an expedited basis as each day in custody brings renewed and unthinkable risk to

Moshe Benenfeld’s life.




                                                         1
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 5 of 38



                                    PRELIMINARY STATEMENT

        As the Court is well aware, we are in the middle of an unprecedented pandemic, as

COVID-19 sweeps across our nation, killing people in its wake. As of April 3, 2020, “[t]he

coronavirus pandemic has sickened more than one million people, according to official counts . .

. [and] at least 54,000 people have died” worldwide.1 By the time the Court reviews this

application that number will have significantly increased. The exponential rate of COVID-19

infection is unparalleled in our lifetime.

        There are certain groups of people who are at a higher risk of getting seriously ill and

potentially dying if they contract COVID-19. “Data from China have indicated that older adults,

particularly those with serious underlying health conditions, are at higher risk for severe

COVID-19 associated illness and death than are younger persons.”2 Further, the CDC has

reported that nearly 40% of patients hospitalized from coronavirus were 20 to 54 years old.3

Additionally, those in prison are even more susceptible to COVID-19 than the average person.4

Therefore, Moshe Benenfeld, a 51 year old man who suffers from a host of medical conditions

and is currently incarcerated, is extremely vulnerable to the COVID-19 pandemic and this

Motion for Compassionate Release must be granted.




1
         See Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times, available at
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (updated regularly).
2
         See Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) – United States,
February 12-March 16, 2020, Centers for Disease Control and Prevention Report, available at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm (emphasis added).
3
         See Younger Adults Make Up Big Portion of Coronavirus Hospitalizations in U.S., The New York Times
(Mar. 20, 2020), available at https://www.nytimes.com/2020/03/18/health/coronavirus-young-people.html.
4
         See Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020), available at
https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-soap; see also
An Epicenter of the Pandemic Will Be Jails and Prisons, If Inaction Continues, The New York Times (March 16,
2020), available at https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html.

                                                       2
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 6 of 38



                                BACKGROUND AND FACTS

   A. Procedural History

       Benenfeld plead guilty and was convicted of one count of Bank Fraud, in violation of 18

U.S.C. § 1344. This offense arose out of Benenfeld’s conduct of engaging in unauthorized

transactions with customer bank accounts, while employed by a financial institution. Following

his guilty plea, on November 22, 2019, the Court sentenced Benenfeld to 63 months of

imprisonment, followed by 5 years of supervised release. Benenfeld has been in custody since

January 30, 2020, when he self-surrendered to the Federal Bureau of Prisons (“BOP”) facility at

FMC Devens in Devens, Massachusetts (“Devens”). His expected date of release, as calculated

by the BOP, is July 19, 2024.

       On March 27, 2020, Benenfeld filed an administrative relief application with the warden

of Devens, likewise seeking compassionate release on the same grounds as submitted herein. On

April 2, 2020, Benenfeld’s counsel likewise emailed and faxed a letter to the warden, Warden S.

Spaulding, again reiterating Benenfeld’s potentially life-saving request. See Exhibit A to the

Declaration of Aaron Twersky (“Twersky Decl.”), Letter to Warden, dated April 2, 2020

(“Letter”). Warden Spaulding’s secretary, Ms. Gomez confirmed receipt of the Letter over the

phone on April 2, 2020. See Twersky Decl., ¶ 4. Ms. Gomez relayed to counsel that a response

would likely take some time, as there have been many requests like Benenfeld’s received. See

Twersky Decl., ¶ 5. Additionally, Ms. Gomez surmised that the response will likely be a denial,

based upon Benenfeld’s age and nothing else. See Twersky Decl., ¶ 6. On April 3, 2020,

Warden Spaulding also confirmed the Letter’s receipt and Benenfeld’s application via email.

See Exhibit B to the Twersky Decl., Confirmation Email, dated April 3, 2020. The emails

further state that there was no time frame for how long the review process may take or when a



                                                3
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 7 of 38



decision may be made. See Twersky Decl., ¶ 8.

        On April 2, 2020, Benenfeld’s counsel also conferred with the Government regarding this

request and was advised “[w]e have to track down a few things on our end. I can’t guarantee

when we will get you a response on our position.” See Exhibit C to the Twersky Decl., Emails

with AUSA, dated April 2, 2020.

        Because of the urgency of the spread of COVID-19 across the United States and the state

of Massachusetts (which as of April 2, 2020 has nearly 9000 COVID-19 cases5), as well as its

rapid entrance and continued spread into BOP facilities (as of April 2, 2020, there are 75 federal

inmates and 39 staff within BOP who have tested positive)6, we respectfully ask the Court to

waive the exhaustion requirement. As explained below, there is a plethora of case law which

permits the Court to do so, in extenuating circumstances such as these. Waiting for a response

could cost Moshe Benenfeld his life.

        In sentencing Moshe Benenfeld to 63 months in prison, this Court did not intend to

impose a death sentence on him. Indeed, the term of imprisonment imposed was at the lowest

end of the United States Sentencing Guidelines (“USSG” or the “Guidelines”) range of 63 to 78

months.7 As it stands now, Benenfeld would be released from prison at the age of 55. However,

because of his extreme medical diagnosis and conditions, coupled with the unthinkable spread of

a global pandemic that is killing people with pre-existing medical conditions at alarming rates,

Moshe Benenfeld faces a serious risk of dying in prison if infected with COVID-19.8



5
         See COVID-19 cases in Massachusetts, available at https://www.mass.gov/info-details/covid-19-cases-
quarantine-and-monitoring (updated daily).
6
         See COVID-19 Tested Positive Cases, available at https://www.bop.gov/coronavirus/ (updated daily).
7
         It should be noted that in the Presentencing Investigation Report (the “PSR”), the custodial sentence
recommended by USPO Michelle Millan was 36 months, followed by 5 years of supervised release. See Exhibit C
to the Declaration of Aaron Twersky, PSR, Doc. 26, p. 28.
8
         See Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) – United States,
February 12-March 16, 2020, CDC Report, available at https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm

                                                      4
           Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 8 of 38



    B. Moshe Benenfeld’s Severe Medical Issues

         Though Benenfeld is “only” 51, his health is extremely fragile and he is severely

immuno-compromised; therefore he is at a higher risk of becoming critically ill if he were to

contract COVID-19. As relayed to the Court in the PSR, Moshe Benenfeld is “in poor health.”

See Exhibit D to the Twersky Decl., PSR, Doc. 26, ¶ 85. He has been hospitalized tens of times

in the last 5 years and prior to his incarceration, was under the care of various doctors affiliated

with Cornell Hospital, Mount Sinai Hospital and Memorial Sloan Kettering, in specialties such

as general/MD internist, urologist, neurologist, infectious diseases, urologic surgeon, and pain

management. See Exhibit D, PSR, Doc. 26, ¶¶ 85-86.

         Benenfeld suffers from a severe bladder condition and bladder cancer, which necessitated

surgery – a radical cystectomy – to remove his bladder and to create an ileal conduit to drain his

urine in February, 2019. See Exhibit D, PSR, Doc. 26, ¶¶ 86, 89; see also Exhibit E to the

Twersky Decl., Report of Dr. Matthew E. Fink, dated September 13, 2019, Doc. 29-1. He has

also been diagnosed with small fiber nerve neuropathy (SFN), a nerve condition that attacks the

hands and legs and multisystem atrophy, for which there is no cure. See Exhibit D, PSR, ¶ 87,

90; see also Exhibit E, Report of Dr. Matthew E. Fink, dated September 13, 2019, Doc. 29-1.

Benenfeld has been wheel-chair bound since December 2017 and also experiences paresthesia in

his right hand, tremors in his left hand and in both legs. See Exhibit D, PSR, ¶ 90; see also

Exhibit E, Report of Dr. Matthew E. Fink, dated September 13, 2019, Doc. 29-1. Additionally,

since September, 2019, Benenfeld has been treated for “recurrent multidrug resistant bacteria

that has required multiple admissions to the hospital for intravenous antibiotics to effectively

treat these infections.” See Exhibit E to the Twersky Decl., Letter from Dr. Paul T. Smith, dated


(“Data from China have indicated that older adults, particularly those with serious underlying health conditions, are
at higher risk for severe COVID-19–associated illness and death than are younger persons”) (emphasis added).

                                                          5
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 9 of 38



April 1, 2020.

        Prior to surrendering to Devens, Benenfeld required the full-time assistance of a home

health aide, to aide in his most basic and hygienic needs and is prescribed over fifteen

medications which he takes daily for his numerous physical ailments. See Exhibit D, PSR, ¶¶

86, 88, 91. Given his age and his serious medical conditions, we are extremely concerned that

when (and not if) the COVID-19 virus spreads through the facility at Devens, it will be a death

sentence for Moshe Benenfeld.9

     C. The Heightened Risk Of COVID-19 Inside Prisons And Jails

        The unparalleled health crisis our country is currently facing and its deadly expected

arrival in the nation’s prisons present “extraordinary and compelling reasons” to grant Moshe

Benenfeld’s Motion. One of the most dangerous places to be during this COVID-19 outbreak is

a prison or jail, as “[p]risons and jails are amplifiers of infectious diseases such as COVID-19,

because the conditions that can keep diseases from spreading - such as social distancing - are

nearly impossible to achieve in correctional facilities.”10 “We know the coronavirus spreads

quickly in closed spaces, like cruise ships, nursing homes — and jails and prisons . . Many

people who are incarcerated also have chronic conditions . . . which makes them vulnerable to

severe forms of COVID-19.”11 “‘Prisons are almost perfectly designed to promote the

transmission of communicable disease,’ says Homer Venters, the former chief medical officer at

New York City’s Rikers Island. Forget about social distancing: Prisoners eat together, use the

same showers, work or watch television side by side, and often sleep in the same dorm room



9
          See id.
10
          See Responses to the COVID-19 pandemic, Prison Policy Initiative, (March 31, 2020), available at
https://www.prisonpolicy.org/virus/virusresponse.html.
11
          See Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020), available at
https://bit.ly/2TNcNZY. https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-
covid-19-flu-soap.

                                                       6
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 10 of 38



with dozens of other inmates.”12 The New York Times also recently explained why jails and

prisons are one of the most unsafe places to be during the current pandemic, even more

hazardous than a cruise ship in the current pandemic.13

        Further, “[p]eople in jails and prisons also may not be able to regularly wash their hands,

which may promote the spread of disease. Hand sanitizer, which contains alcohol, is usually

considered contraband.”14 Benenfeld has relayed to counsel that though there is hand sanitizer

available to inmates at Devens, he does not have his own. Instead, there is one dispenser in each

hallway. Many times the dispensers are empty, making them useless to help prevent germs and

the spread of COVID-19 and infection. Soap and other personal hygiene products can only be

purchased from the prison’s commissary. Besides for the obvious health risks awaiting

Benenfeld if he were to contract COVID-19 in prison, the Section 3553(a) factors also weigh in

favor of granting this Motion and ordering Benenfeld to finish his sentence under strict home

incarceration.

        In the unprecedented time that we are living through right now, the humane and

compassionate thing to do is to convert Moshe Benenfeld’s sentence to home confinement for

the remainder of its term. At his current age and with his medical conditions, when COVID-19

infects Devens, he will not have much of a chance to survive. As Benenfeld’s infectious disease

specialist, Dr. Paul T. Smith writes, “[d]ue to his underlying medical and neurologic conditions,

I would place him at a high risk for complications, including death, if he were to develop



12
          See Barbara Bradley Hagerty, Innocent Prisoners Are Going to Die of the Coronavirus, The Atlantic
(March 31, 2020), available at https://www.theatlantic.com/ideas/archive/2020/03/americas-innocent-prisoners-are-
going-die-there/609133/.
13
          See An Epicenter of the Pandemic Will Be Jails and Prisons, If Inaction Continues, The New York Times
(March 16, 2020), available at https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html
14
          See Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020), available at
https://bit.ly/2TNcNZY. https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-
covid-19-flu-soap

                                                        7
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 11 of 38



covid-19 infection.” See Exhibit D, Letter from Dr. Paul T. Smith, dated April 1, 2020.

                                                ARGUMENT

                                                    POINT I

      THIS COURT HAS AUTHORITY TO RESENTENCE BENENFELD
    UNDER 18 U.S.C. § 3582(c)(1)(A)(i) FOR THE “EXTRAORDINARY AND
COMPELLING REASONS” CREATED BY THE COVID-19 PANDEMIC AND PRISON
  CONDITIONS WHICH PREVENT SELF-CARE FOR A HIGH-RISK PATIENT

        Pursuant to 18 USC § 3582(c)(1)(A)(i), a Court, “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier, may reduce the

term of imprisonment . . . after considering the factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that extraordinary and compelling reasons warrant such a

reduction.” See 18 USC § 3582(c)(1)(A)(i).15 Under 18 USC § 3582(c), Courts are authorized

to consider a defendant’s motion, even if the BOP opposes it, and order resentencing or

modification if it finds that “extraordinary and compelling reasons” warrant a reduction and such

a reduction is consistent with the Section 3553(a) factors. Id.

        The first modern form of the compassionate release statute, codified at 18 U.S.C. § 3582,

was enacted as part of the Comprehensive Crime Control Act of 1984. However, Congress

never defined what constitutes an “extraordinary and compelling reason” for resentencing under

Section 3582(c), but legislative history gives an indication of how Congress thought the statute

should be employed by the federal courts. The Senate Committee stressed how some individual



15
         Prior to the enactment of the First Step Act in 2018, defendants could not make a motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons,” rather courts had to await a
motion from the Director of the BOP to resentence prisoners under the statute. However, after passage of the First
Step Action, defendants can now make the motion directly.

                                                         8
           Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 12 of 38



cases may warrant a second look at resentencing and stated:

          The Committee believes that there may be unusual cases in which an eventual
          reduction in the length of a term of imprisonment is justified by changed
          circumstances. These would include cases of severe illness, cases in which other
          extraordinary and compelling circumstances justify a reduction of an unusually
          long sentence, and some cases in which the sentencing guidelines for the offense
          of which the defendant was convicted have been later amended to provide a
          shorter term of imprisonment.

See S. Rep. No. 98-225, at 55-56 (1983) (emphasis added).

          Congress intended that the circumstances listed in Section 3582(c) would act as “safety

valves for modification of sentences,” id. at 121, enabling judges to provide second looks for

possible sentence reductions when justified by various factors that previously could have been

addressed through the abolished parole system. Noting that this approach would keep “the

sentencing power in the judiciary where it belongs,” rather than with a federal parole board, the

statute permitted “later review of sentences in particularly compelling situations.” Id. (emphasis

added).

          Congress delegated the responsibility for outlining what qualifies as “extraordinary and

compelling reasons” to the United States Sentencing Commission (the “Commission”). See 28

U.S.C. § 994(t). In 2007, after considerable time, the Commission acted with the very general

guidance that “extraordinary and compelling reasons” may include medical conditions, age,

family circumstances, and “other reasons.” See USSG § 1B1.13, app. n.1(A). The Commission

amended its policy statement on “compassionate release” in November 2016. See USSG §

1B1.13 Amend. 11/1/2016. Notably, in the new policy statement, the Commission concluded

that reasons beyond medical illness, age and family circumstances could qualify as

“extraordinary and compelling reasons” for resentencing. See USSG § 1B1.13, n.1 (including a

category for “Other Reasons,” when there is “an extraordinary and compelling reason other than,



                                                  9
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 13 of 38



or in combination with the reasons described in subdivisions (A) through (C)”).

       For the many reasons mentioned above and which will be outlined below, the 2020

COVID-19 pandemic unquestionably qualifies as an extraordinary and compelling reason under

the statute and Sentencing Guidelines, which requires the immediate modification of Moshe

Benenfeld’s sentence, from a term of imprisonment to a term of home incarceration and

confinement. Though 30 days have not yet elapsed since the warden’s receipt of Benenfeld’s

request for compassionate release due to the threat of COVID-19 infection, this Court can

construe the exhaustion requirement as futile and waive it given the urgency of this national

emergency and rapid spread of the pandemic.

                                            POINT II

               THE COURT CAN WAIVE THE 30-DAY REQUIREMENT
           FOR EXHAUSTION OF ADMINISTRATIVE REMEDIES UNDER
 18 U.S.C. § 3582(c)(1)(A) BECAUSE OF THE URGENT RISK OF FATAL INFECTION

       Moshe Benenfeld filed his petition and request for compassionate release with the warden

of Devens, Warden S. Spaulding, on March 27, 2020. Similarly, on April 2, 2020, counsel for

Benenfeld made the same request to Warden Spaulding, and reached out to the Government to

confirm its stance on this request, but has not received a firm response from either yet. See

Exhibit A, Letter to Warden, dated April 2, 2020; see also Exhibit C, Emails with AUSA, dated

April 2, 2020.

       18 USC § 3582 contains a so-called “exhaustion of remedies” provision, and a defendant

ordinarily cannot make a motion for sentence modification unless he has “exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See 18 U.S.C. § 3582(c)(1)(A). However, as



                                                10
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 14 of 38



demonstrated below, there are circumstances in which a Court may waive the “exhaustion”

requirement. It is clear that in this case the Court can and should find that Moshe Benenfeld has

exhausted his remedies or, in the alternative, that the exhaustion of remedies is not required in

the current dire context.

       Second Circuit precedent supports waiver of the administrative exhaustion requirements

under three circumstances. “First, exhaustion may be unnecessary where it would be futile,

either because agency decision makers are biased or because the agency has already determined

the issue. Second, exhaustion may be unnecessary where the administrative process would be

incapable of granting adequate relief. Third, exhaustion may be unnecessary where pursuing

agency review would subject plaintiffs to undue prejudice.” United States v. Wilson Perez, No.

17-CR-513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020) (internal citations and

quotations omitted); quoting Washington v. Barr, 925 F.3d 109, 119 (2d Cir. 2019).

       Courts in New York have also “excuse[d] exhaustion if . . . the appeals process is shown

to be inadequate to prevent irreparable harm to the defendant” which may come from a delay

incident to pursuing administrative remedies. United States v. Basciano, 369 F. Supp. 2d 344,

348 (E.D.N.Y. 2005) (addressing Section 2241 habeas claim regarding circumstances of

confinement despite defendant’s failure to exhaust administrative remedies); accord United

States v. Khan, 540 F. Supp. 2d 344, 350 (E.D.N.Y. 2007) (under PLRA, “[a] court may,

however, excuse the exhaustion requirement if a petitioner demonstrates that pursuing appeals

through the administrative process would be futile or that the appeals process is inadequate to

prevent irreparable harm to the petitioner”); These exceptions to the exhaustion requirement

apply in this case and the Court should excuse the exhaustion requirement if it finds it has not

been met. In fact, requiring “administrative exhaustion would defeat, not further, the policies



                                                11
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 15 of 38



underlying § 3582(c)” in this case. See United States v. Wilson Perez, No. 17 CR. 513-3 (AT),

2020 WL 1546422, supra, at *3.

   A. Requiring Administrative Exhaustion Would Be Futile In This Case

       As is indicated above, one circumstance in which exhaustion is frequently waived by

Courts is in the event of futility. See United States v. Wilson Perez, No. 17-CR-513-3 (AT),

2020 WL 1546422, supra, at *3; see also USA v. Colvin, No. 3:19CR179 (JBA), 2020 WL

1613943, at *4 (D. Conn. Apr. 2, 2020)(adopting the reasoning in Perez); Charboneau v.

Menifee, No. 05-CIV-1900 (MBM), 2005 WL 2385862, at *2 n.3 (S.D.N.Y. Sept. 28, 2005) (in

addressing petition for determining eligibility for placement in a halfway house, the court

excused the defendant’s failure to exhaust administrative remedies “on the grounds of futility,

and the likelihood of irreparable injury before further appeals could be exhausted”); accord

Drew v. Menifee, No. 04 CIV. 9944HBP, 2005 WL 525449, at *3 n.1 (S.D.N.Y. Mar. 4, 2005)

(granting, in part, motion “to release petitioner to community confinement in a halfway house

when petitioner has six months remaining on his sentence after deduction of good time credits,”

explaining that any failure to exhaust administrative remedies “should be excused on the ground

of futility”); accord Terry v. Menifee, No. 04 CIV. 4505 (MBM), 2004 WL 2434978, at *2

(S.D.N.Y. Nov. 1, 2004) (excusing failure to exhaust administrative remedies “on the grounds of

futility and irreparable injury” in 2241 habeas corpus petition).

       Futility is found where “legitimate circumstances beyond the prisoner’s control preclude

him from fully pursuing his administrative remedies.” Carmona v. US. Bur. Of Prisons, 243 F.

3d 629, 634 (2d Cir. 2001) (federal prisoners must exhaust their administrative remedies except

when it appears exhaustion would be futile). Further, district courts have “excused exhaustion if

it appears that an administrative appeal would be futile, or because the appeals process is shown



                                                 12
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 16 of 38



to be inadequate to prevent irreparable harm to the defendant.” United States v. Basciano, supra,

369 F. Supp. 2d at 348.

       Specifically, “undue delay, if it in fact results in catastrophic health consequences,

could make exhaustion futile.” United States v. Wilson Perez, No. 17-CR-513-3 (AT), 2020 WL

1546422, supra, at *3 (emphasis added); quoting Washington v. Barr, supra, 925 F.3d at 119;

see also Bowen v. City of New York, 476 U.S. 467, 483 (1986) (holding that irreparable injury

justifying the waiver of exhaustion requirements exists where “the ordeal of having to go through

the administrative process may trigger a severe medical setback”)(internal quotation marks,

citation and alterations omitted); see also Abbey v. Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) (“if

the delay attending exhaustion would subject claimants to deteriorating health . . . then waiver

may be appropriate”); see also New York v. Sullivan, 906 F.2d 910, 918 (2d Cir. 1990) (holding

that waiver was appropriate where “enforcement of the exhaustion requirement would cause the

claimants irreparable injury” by risking “deteriorating health, and possibly even . . . death”).

       In this case, just like in United States v. Wilson Perez, Moshe Benenfeld risks extreme

health consequences and even death if there is a delay in hearing his application for

compassionate release. In fact, the health consequences seem even more extreme here than in

Perez, a case decided this week, in this district. The medical issues in Perez were relating to a

reconstructive surgery to the inmate’s face after an attack, which is not specifically noted as a

COVID-19 risk factor, compared to the immuno-compromised condition of Moshe Benenfeld.

Benenfeld’s listed conditions are specifically indicated as giving him an increased risk of death

due to COVID-19 if he were to contract the deadly virus. See United States v. Wilson Perez, No.

17-CR-513-3 (AT), 2020 WL 1546422, supra.

       Though it is incontrovertible that the health consequences to Benenfeld make any



                                                 13
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 17 of 38



administrative review futile, there is yet another reason administrative review is futile – the BOP

has not released specific written guidelines for reviewing compassionate release requests due to

COVID-19 pandemic and its health consequences to inmates in its custody, specifically those

more vulnerable to COVID-19. In addition, although the BOP issued guidance in February on

its plan to mitigate the COVID-19 outbreak, the BOP has failed to update that guidance, despite

new regulations issued to the general public nearly daily, from Federal, State and local

governments throughout the country. The BOP’s failure to adequately address the

compassionate release requests it has been receiving relating to COVID-19, and its failure to

update mitigation plans for the COVID-19 outbreak, further shows the futility in waiting for the

BOP to act with regards to Benenfeld’s request.

   B. Benenfeld Will Suffer Irreparable Harm
      If Forced To Exhaust Administrative Remedies

       Requiring Moshe Benenfeld to wait 30 days to exhaust his administrative remedies

before bringing this application would certainly result in irreparable harm to him, namely,

possible death. Benenfeld seeks this emergency relief to avoid contracting COVID-19 at Devens

where he has a high risk of infection and serious medical complications if he is infected. “Social

distancing” is impossible in the crowded facility, and soap, hand sanitizer and disinfectant

products are scarce. Waiting for Benenfeld to exhaust his administrative remedies would only

compound his risk of exposure to COVID-19. Should he contract the virus while waiting for an

administrative response, any remedy will come too late. Benenfeld will be in mortal danger,

causing him potentially irreparable physical harm and rendering this compassionate release

request utterly moot. See Sorbello v. Laird, No. 06 CV 948 (JG), 2007 WL 675798, at *3 n.8

(E.D.N.Y. Feb. 28, 2007) (refusing to dismiss petition requesting designation to halfway house

“for failure to exhaust administrative remedies” where delay in processing administrative

                                                14
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 18 of 38



remedies would “result in the irreparable harm of late designation to community confinement”);

see also Pimentel v. Gonzales, 367 F. Supp. 2d 365, 371 (E.D.N.Y. 2005) (addressing merits of

request for designation to halfway house, where “not only would an administrative appeal be

futile, but without immediate relief by this court, Pimentel could suffer irreparable harm”).16

Like the defendant in United States v. Wilson Perez, even “a few weeks’ delay carries the risk of

catastrophic health consequences” for Benenfeld. United States v. Wilson Perez, No. 17-CR-

513-3 (AT), 2020 WL 1546422, supra, at *3 (emphasis added).

         The Bureau of Prisons has known for months of the impending COVID-19 crisis,

creating a further reason to excuse Benenfeld’s failure to exhaust all administrative remedies.

The BOP has had ample opportunity to adequately prepare Devens for this emerging health

crisis, which would have obviated the need for Benenfeld’s emergency compassionate release

petition. Because the BOP was on notice of the potential dangers to inmates with underlying

health issues like him, Benenfeld should not be required to wait while the BOP takes additional

time addressing his administrative request. See United States v. Basciano, supra, 369 F. Supp.

2d at 349 (despite failure to exhaust administrative remedies, because “the BOP ha[d] not

addressed [his] request for relief in a timely fashion,” despite “ample opportunity” to do so, the

court found that “[t]he administrative appeals process would thus, in the circumstances of this

case, be an empty formality that would risk exposing Basciano to irreparable harm”). Benenfeld

should not be forced to bear the brunt of the facility’s failure to adequately prepare for COVID-




16
          The factual questions at issue regarding the rapid spread of COVID-19, the serious danger to certain high
risk individuals and Benenfeld’s health conditions placing him squarely in the highest fatal risk group, are well-
developed in the record before this Court, thus rendering administrative exhaustion all but pointless. See Gurzi,
supra, No. 18-CV-3104-NEB-KMM, 2019 WL 6481212, at *2 (“given the clear circumstances here, a principal
purpose of administrative exhaustion, the development and crystallization of the factual record, is not implicated in
this case”) (internal quotation marks and citations omitted).

                                                         15
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 19 of 38



19. In these extraordinary circumstances, the Court should waive the administrative exhaustion

requirement in Section 3582.

     C. Benenfeld Should Be Deemed To Have Exhausted His Remedies

        In light of the unprecedented COVID-19 outbreak and pandemic – an unparalleled spread

of a new disease that the compassionate release statute did not anticipate – and the severe health

consequences COVID-19 can cause to people like Moshe Benenfeld, courts across the country

have waived the exhaustion of remedies requirement under various circumstances in deciding

motions for compassionate release relating to COVID-19. For instance, courts have waived the

requirement when there was no one to process the request at the BOP. See United States v.

Teresa Ann Gonzalez, 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1 (E.D. Wash. Mar. 31,

2020) (BOP could not process request because inmate was not in BOP custody); see also United

States v. Eli Dana, 1:14-cr-00405-JMF (S.D.N.Y.) (Furman, J) (docket entry 108, the Court did

not address exhaustion but as part of the motion, docket entry 105, petitioner argued that seeking

administrative remedies was futile because he was not held by the BOP but was rather an inmate

at a contract facility). In addition, receiving a simple email denying a request was deemed

sufficient rather than requiring further administrative appeals, as would usually be required.

United States v. Campagna, 16-CR-78-01 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27,

2020) (finding that the defendant had exhausted his administrative remedies after emailing the

Resident Reentry Manager seeking a compassionate release and receiving an email denying such

relief). Further, even if the BOP does not consent to the request, if the prosecutor consents,

exhaustion of administrative remedies is deemed waived. See USA v. Webb, 15-CR-00252-PKC-

RML-8 (E.D.N.Y.) (Chen, J) (docket entry dated 3/30/2020).17


17
         Note, cases where exhaustion was not deemed waived are distinguishable because those cases did not
present compelling information on the petitioners’ medical condition that deemed them at risk. United States v.

                                                        16
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 20 of 38



         In this case, both Benenfeld and his attorneys have desperately sought an immediate

response from the warden of Devens, and reached out to the Government regarding his

compassionate release request, in light of the COVID-19 pandemic, but no determination has

been forthcoming and counsel has been told that there is no time-frame for a decision. This is

similar to the BOP not being able to process a request in a timely manner, which deemed the

exhaustion requirement waived in United States v. Teresa Ann Gonzalez. See United States v.

Teresa Ann Gonzalez, supra, 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1. Nevertheless, it

is clear that courts have been flexible in deeming the administrative process waived with respect

to inmates seeking compassionate relief because of COVID-19.18 In this case, the requirement

should be waived, as Benenfeld has made extraordinary efforts to have an immediate

determination of this issue and the possible deadly health consequences to Benenfeld if none is

forthcoming.




Wilson Perez, supra, No. 17-CR-513-3 (AT), 2020 WL 1546422, at *3 (distinguishing cases where exhaustion was
not deemed waived and noting “in none of them did the defendant present compelling evidence that his medical
condition put him at particular risk of experiencing deadly complications from COVID-19”). In this case, there is
overwhelming evidence of the risk to Benenfeld. In addition, in this case, there is clear evidence that COVID-19 is
spreading in Devens because many prisoners have been isolated due to exposure to COVID-19. See id.
(distinguishing cases where exhaustion was not deemed waived and noting “in several of those cases, the defendant
was not in a facility where COVID-19 was spreading”).
18
          Also of note is Chun v. Edge, 20-CV-1590 (RPK) (E.D.N.Y.) where on April 2, 2020, the court directed
“the parties to make themselves available today for discussions with Magistrate Judge Mann, in order to explore
whether the parties can reach an agreement on any of the matters at issue in petitioners’ application for a temporary
restraining order. The Court specifically requests that the parties consider whether an agreement is possible to
enable petitioners to promptly obtain adjudication of claims for release under the compassionate-release provision at
18 U.S.C § 3582(c)(1)(A), or any other mechanism that countenances early release of prisoners.” The order wanted
the conference to explore whether “prompt review under Section 3582(c)(1)(A) could be obtained through, for
example, an agreement on the part of the BOP to adjudicate petitioners’ compassionate-release requests in an
expedited fashion.” In addition, in United States v. Murgio, 1:15-cr-00769 (S.D.N.Y.), after an inmate noted issues
with applying to the BOP and receiving a response for compassionate release, the Court allowed for the government
to respond but directed the government to specifically respond to the questions: “Does Defendant currently have the
ability to make administrative requests? . . . If so, how may he do so under current conditions? . . . How long will it
take for him to receive a response?” (ECF 754, April 2, 2020). Thus, though Benenfeld believes that exhaustion is
waived, even if the Court disagrees and finds that it has not been, it is requested that this Court follow what other
courts in E.D.N.Y. and S.D.N.Y. have done to ensure a prompt response from the BOP.

                                                          17
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 21 of 38



     D. The Factual Record Is Properly Developed
        Which Allows The Court To Rule On This Application

        The purpose of the exhaustion requirement under Section 3582(c)(1)(A) is to provide

the BOP a chance to do a detailed factual review of the circumstances of each prisoner’s

request, to determine whether it finds there are extraordinary and compelling circumstances to

justify a reduction in the defendant’s sentence.19 Plainly speaking, such a detailed dive into the

request is inappropriate at this unprecedented time of national life and death emergency,

especially for Moshe Benenfeld. In addition, the factual record regarding the dangers of

COVID-19 and Benenfeld’s health are well developed. Namely, it is a matter of public record

how dangerous COVID-19 is to the world, let alone to people with health conditions like

Benenfeld. His health and medical conditions have been developed previously in this case and

additional evidence specific to COVID-19 is being presented in this Motion. Therefore, the

factual record is adequate for the Court to make a determination on this Motion.

                                                  POINT III

          THE COVID-19 OUTBREAK PRESENTS A COMPELLING AND
     EXTRAORDINARY CIRCUMSTANCE THAT WARRANTS COMPASSIONATE
      RELEASE FOR BENENFELD, WHO IS A HIGH-RISK FATALITY PATIENT

        On March 11, 2020, the World Health Organization (“WHO”) officially classified the

new strain of coronavirus, COVID-19, as a pandemic.20 As of April 3, 2020 COVID-19 has

infected over one million people worldwide, leading to at least 54,000 deaths.21 In the United




19
         See United States Department of Justice Federal Bureau of Prisons Program Statement 5050.50,
Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g), ¶
7, available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
20
         See WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020),
available at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-
on-covid-19---11-march-2020.
21
         See Coronavirus Map: Tracking the Global Outbreak, New York Times, available at
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (updated regularly).

                                                       18
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 22 of 38



States, approximately 258,611 people have been infected, leading to 6,660 deaths nationwide.22

These numbers almost certainly underrepresent the true scope of the crisis; test kits in the United

States have been inadequate to meet demand.

     A. COVID-19 Response And Cases In Massachusetts

        On March 10, 2020 the governor of Massachusetts (where Devens is located), Governor

Charlie Baker, declared a state of emergency in Massachusetts.23 A few days later, on March 13,

2020, the White House declared a national emergency, under Section 319 of the Public Health

Service Act, 42 U.S.C. § 247(d).24 On March 16, 2020, the White House issued guidance to all

citizens recommending that, for the next eight weeks, gatherings of ten or more people be

canceled or postponed.25 The entire state of Massachusetts is under a “Stay-At-Home

Advisory,” which was issued on March 24, 2020 and remains in effect.26 These drastic measures

came following the issuance of a report by British epidemiologists, concluding from emerging

data that 2.2 million Americans could die without drastic intervention to slow the global spread

of the deadly disease.27

        As of April 2, 2020, there have been approximately 8,966 confirmed cases of COVID-19

in the State of Massachusetts overall, with 1,870 cases in Middlesex County and at least 154




22
         See id.
23
         See COVID-19 State of Emergency, available at https://www.mass.gov/info-details/covid-19-state-of-
emergency (updated regularly).
24
         See The White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclemation-declaring-national-emergencyconcerning-novel-
coronavirus-disease-covid-19-outbreak/.
25
         See Sheri Fink, White House Takes New Line After Dire Report on Death Toll, New York Times (March
17, 2020), available at https://www.nytimes.com/2020/03/17/us/coronavirus-fatality-ratewhitehouse.html?action=cli
ck&module=Spotlight&pgtype=Homepage.
26
         See COVID-19 State of Emergency, available at https://www.mass.gov/info-details/covid-19-state-of-
emergency (updated regularly).
27
         See Fink, White House Takes New Line After Dire Report on Death Toll, New York Times, supra.

                                                       19
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 23 of 38



deaths.28 Additionally, COVID-19 has already been introduced into the Massachusetts

Department of Correction facilities. As of April 2, 2020, within the Massachusetts state

facilities, there have been a total number of 34 positive cases.29 Already one inmate, who like

Benenfeld, “was in his 50s with underlying health conditions” has died due to COVID-19.30

        Therefore, lawyers from the Committee for Public Counsel Services, the Massachusetts

Association of Criminal Defense Lawyers and the American Civil Liberties Union have

petitioned on the Massachusetts Supreme Judicial Court to release certain state prisoners, as

“[c]orrectional facilities, where physical distancing and vigilant hygiene are impossible, can be

petri dishes for the rapid spread of infectious disease.”31 “The petition seeks to lower the number

of prisoners through, among other measures, the release of incarcerated individuals who are

vulnerable to COVID-19, near the end of their sentence, or who do not pose a threat to the

public.”32 Oral argument was heard on March 31, 2020, and the court has not yet issued a

decision.33

     B. Guidance From The Centers For Diseases Control And Prevention
        Requires Granting Moshe Benenfeld’s Request For Compassionate Release

        The Centers for Disease Control and Prevention (“CDC”) has also issued guidance

related to the deadly effects of COVID-19 on certain high-risk patients of the population. The

CDC has identified the population most at risk of severe illness or death from the disease to



28
         See COVID-19 cases in Massachusetts, available at https://www.mass.gov/info-details/covid-19-cases-
quarantine-and-monitoring (updated daily).
29
         See Jennifer B, McKim, First Massachusetts Inmate Dies From COVID-19, WGBH News (April 2, 2020),
available at https://www.wgbh.org/news/local-news/2020/04/02/coronavirus-infections-continue-to-rise-in-
massachusetts-prisons
30
         See id.
31
         See John Maroney, Nathalie Sczublewski and Caroline Connoly, NB10 Boston, Mass. Court Weighs
Request to Release Prisoners in Face of Coronavirus Pandemic (March 31, 2020), available at
https://www.nbcboston.com/news/local/decision-to-be-made-on-whether-to-release-inmates/2099887/.
32
         See id. (internal quotation marks omitted) (emphasis added).
33
         See id.

                                                     20
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 24 of 38



include “older adults and people of any age who have serious underlying medical conditions,” as

well as those “who live in a nursing home or long-term care facility.” 34 Those with chronic

medical conditions, such as lung disease, heart disease, and diabetes, as well as those who are

immune-compromised, are also at a higher risk.35 For these individuals, the CDC warned to take

immediate preventative actions, including avoiding crowded areas and staying at home as much

as possible.36

        Moshe Benenfeld falls into all the categories described by the CDC as having a “higher

risk for severe illness” if he were to contract COVID-19. He is severely immuno-compromised

and has a multitude of other “serious underlying medical conditions,” as outlined above. He is

also an “older adult” who is being held in a “long-term care facility.” For these reasons, there is

a very real possibility that if Benenfeld were to contract COVID-19 while being held at Devens,

which is more than likely, the outcome will not be a good one.

     C. The Attorney General Memorandum And Case Law Require
        Granting Moshe Benenfeld’s Request For Compassionate Release

        Further, on March 26, 2020, Attorney General William P. Barr issued guidelines to the

Bureau of Prisons, encouraging the release of eligible inmates. The Office of the Attorney

General distributed a Memorandum to the Director of the Bureau of Prisons, with the subject

“Prioritization of Home Confinement As Appropriate in Response to COVID-19 Pandemic”

(“Attorney General Memorandum”). See Exhibit G to the Twersky Decl., Attorney General

Memorandum. The Attorney General Memorandum is specifically instructive here and greatly




34
         See People At Risk for Serious Illness from COVID-19, CDC (March 31, 200), available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher
risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fspecific-
groups%2Fhigh-risk-complications.html .
35
         See id.
36
         See id.

                                                  21
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 25 of 38



favors allowing Benenfeld to finish his sentence in home confinement, in light of the COVID-

19 pandemic.

        The Attorney General Memorandum specifically states:

        there are some at-risk inmates who are non-violent and pose minimal likelihood
        of recidivism and who might be safer serving their sentences in home
        confinement rather than in BOP facilities. I am issuing this Memorandum to
        ensure that we utilize home confinement, where appropriate, to protect the health
        and safety of BOP personnel and the people in our custody.

See Exhibit G, Attorney General Memorandum, p. 1 (emphasis added).

        Under the heading, “Transfer of Inmate to Home Confinement Where Appropriate to

Decrease the Risks to Their Health,” the Attorney General Memorandum goes on to state:

        One of BOP’s tools to manage the prison population and keep inmates safe is the
        ability to grant certain eligible prisoners home confinement in certain
        circumstances. I am hereby directing you to prioritize the use of your various
        statutory authorities to grant home confinement for inmates seeking transfer in
        connection with the ongoing COVID-1 9 pandemic . . . for some eligible
        inmates, home confinement might be more effective in protecting their health.

See Exhibit G, Attorney General Memorandum, p. 1 (emphasis added).

        When asked about the Attorney General Memorandum, BOP spokesman Justin Long

said, “We will be working to ensure we utilize home confinement, consistent with the memo, to

protect the health and safety of BOP staff and inmates in our custody.”37

        Moshe Benenfeld is the exact type of inmate whom the Attorney General is seeking to

protect, in directing the BOP to “grant certain eligible prisoners home confinement . . . in

connection with the ongoing COVID-1 9 pandemic.” Id. His major health problems put him

“at-risk” if he contracts COVID-19, he is “non-violent” and poses zero “likelihood of



37
         See Shayna Jacobs, N.Y. halfway house hit by coronavirus balked at judge’s order to release at-risk inmate,
his lawyers say, The Washington Post (April 1, 2020), a https://www.washingtonpost.com/world/national-
security/coronavirus-brooklyn-halfway-house-bureau-of-prisons/2020/04/01/45a38912-737b-11ea-87da-
77a8136c1a6d_story.html.

                                                        22
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 26 of 38



recidivism.” Id.

       The Attorney General Memorandum lists factors in which the BOP should use in

“assessing which inmates should be granted home confinement pursuant to this Memorandum.”

Id. The BOP is instructed to “to consider the totality of circumstances for each individual

inmate, the statutory requirements for home confinement,” and a “non-exhaustive list of

discretionary factors” which include:

       • The age and vulnerability of the inmate to COVID-19, in accordance with the
       Centers for Disease Control and Prevention (CDC) guidelines;

       • The security level of the facility currently holding the inmate, with priority
       given to inmates residing in low and minimum security facilities;

       • The inmate’s conduct in prison, with inmates who have engaged in violent or
       gang related activity in prison or who have incurred a BOP violation within the
       last year not receiving priority treatment under this Memorandum;
       • Whether the inmate has a demonstrated and verifiable re-entry plan that will
       prevent recidivism and maximize public safety, including verification that the
       conditions under which the inmate would be confined upon release would present
       a lower risk of contracting COVlD-19 than the inmate would face in his or her
       BOP facility;

       • The inmate’s crime of conviction, and assessment of the danger posed by the
       inmate to the community. Some offenses, such as sex offenses, will render an
       inmate ineligible for home detention. Other serious offenses should weigh more
       heavily against consideration for home detention.

See Exhibit G, Attorney General Memorandum, p. 1-2 (emphasis added).

       All of these factors weigh heavily in favor of allowing Moshe Benenfeld to serve out his

sentence under home confinement. His age and extensive medical history and diagnoses make

him extremely vulnerable to COVID-19. While Devens is an administrative security medical

center, Moshe Benenfeld is certainly a minimum security prisoner. Benenfeld’s conduct while

incarcerated has been perfect and he has not been in any trouble. His re-entry plan would consist

of going straight to an address approved by the Department of Probation, to be confined under



                                                23
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 27 of 38



G.P.S. monitor, where he would stay alone with a home health-aid. Lastly, Benenfeld’s crime of

conviction was a non-violent banking crime, which does not weigh against home confinement or

detention. It is clear that following the Attorney General’s directive and recommendation,

Moshe Benenfeld’s Motion must be granted and he should be ordered to serve the remainder of

his sentence on home confinement.

       In addition, recent case law supports the fact that an increased risk of severe illness or

death due to the COVID-19 outbreak, constitutes extraordinary and compelling reasons under

Section 3582(c)(1)(A) and U.S.S.G. § 1B1.13. USA v. Colvin, No. 3:19CR179 (JBA), 2020 WL

1613943, at *4 (D. Conn. Apr. 2, 2020)(noting the defendant met the extraordinary and

compelling reason requirement due the fact that she had a “serious ... medical condition,” which

substantially increases her risk of severe illness if she contracts COVID-19). In addition, Courts

have recognized the “expectation that the COVID-19 pandemic will continue to grow and spread

over the next several weeks” necessitating home release. USA v. Colvin, No. 3:19CR179 (JBA),

2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020); United States v. Wilson Perez, No. 17-CR-

513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020) (noting factors that point towards

extraordinary and compelling reasons to justify compassionate release including the vulnerability

of the defendant and that prison is particularly dangerous place with regards to COVID-19); see

also USA v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1,

2020) (same).




                                                24
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 28 of 38



                                                  POINT IV

        THE CONDITIONS OF BOP INCARCERATION FOSTER THE SPREAD
       OF COVID-19, AND BENENFELD’S AGE AND PREEXISTING MEDICAL
        CONDITIONS RENDER HIM PARTICULARLY SUSCEPTIBLE TO AN
         UNREASONABLE RISK OF DEATH AND AN INABILITY TO TAKE
     PREVENTATIVE MEASURES OR SELF-CARE RECOMMENDED BY THE CDC

        If it is not there already, it is only a matter of time before COVID-19 finds its way into

Devens, where Moshe Benenfeld is housed. Indeed, the disease already has spread quickly

throughout Massachusetts, Middlesex County and other jails and prisons in Massachusetts.

Conditions of confinement at Devens, like other prisons, create an optimal environment for the

transmission of contagious disease.38 People who work in the facility leave and return daily and

there are regular deliveries of supplies made to Devens, coming from all over. Up until the BOP

suspended visits to all of its facilities on March 13, 2020, inmates were having social, legal and

medical visits regularly, even after the initial spread of the virus.39 Public health experts are

unanimous in their opinion that incarcerated individuals “are at special risk of infection, given

their living situations,” and “may also be less able to participate in proactive measures to keep

themselves safe,” and “infection control is challenging in these settings.”40 This rings even more

true for inmates like Moshe Benenfeld, who have underlying health issues, which make them

even more susceptible to COVID-19.


38
          See Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases 45(8):
1047-1055 (2007), available at https://academic.oup.com/cid/article/45/8/1047/344842; see also Prisons and Jails
are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020), available at
https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-soap; see also
An Epicenter of the Pandemic Will Be Jails and Prisons, If Inaction Continues, The New York Times (March 16,
2020), available at https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html.
39
          See Federal Bureau of Prisons Covid-19 Action Plan, available at
https://www.bop.gov/resources/news/20200313_covid-19.jsp.
40
          See Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States (March 2, 2020), available at
https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-19_letter_from_public_health_and_
legal_experts.pdf.


                                                        25
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 29 of 38



   A. The Conditions At Devens Prevent Benenfeld From Protecting Himself

       Moshe Benenfeld is powerless to take the preventative self-care measures directed by the

CDC for his high-risk group to remain safe from COVID-19 infection. He cannot self-

quarantine or partake in “social distancing” in his prison facility. Benenfeld shares a room with

three others, living in close proximity to each other. All four share one bathroom. Until

recently, the community spaces where inmates and prison staff gather were still open; however

the outbreak has shuttered the library, barber shop and other common areas have been closed.

Benenfeld is now forced to spend all his time confined to his room in close proximity to three

others – and there is no telling if anyone of them have the virus or have been exposed to COVID-

19 in some manner. The inmates are not allowed to leave their unit unless an officer escorts

them off, forcing many people to crowd into smaller spaces. Medical visits to the clinic, which

Benenfeld used to have several times per week, are now suspended and a nurse occasionally

comes to him to change his ostomy bag at his bedside, which is completely unhygienic.

       This all may be too little, too late, as Benenfeld has relayed to counsel that there are

already many inmates who have been put in isolation, because of exposure to COVID-19 while

at medical appointments at the hospital. It is clear that COVDI-19 has already entered

Devens and Moshe Benenfeld is powerless to protect himself properly.

       High-density places such as prisons are precisely the kind of spaces that have caused the

alarmingly high-spread rates of COVID-19. Hand sanitizer, an effective disinfectant

recommended by the CDC to reduce transmission rates, is already in low supply at Devens.

Correctional health experts worry that no matter what precautions are taken by crowded prisons,




                                                26
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 30 of 38



these facilities may become incubators for the COVID-19 disease.41 It was only on March 30,

2020 that staff at Devens began wearing masks and gloves while on duty.

        During the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of

cases because they could not maintain the level of separation and sanitation necessary to prevent

widespread infection.42 During this current COVID-19 pandemic, the Prison Policy Initiative

has called on American jails and prisons to release medically fragile and older adults, noting that

these persons are at high risk for serious complications and even death from COVID-19.43

        Similarly, members of Congress have written to the Department of Justice and BOP, to

urge that efforts be made to allow immediate release of non-violent, elderly inmates.44

Representatives Nadler and Bass state, “DOJ and BOP must also do all they can to release as

many people as possible who are currently behind bars and at risk of getting sick. Pursuant to

18 U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons may move the court to reduce an

inmate’s term of imprisonment for extraordinary and compelling reasons.45

        Given that Moshe Benenfeld is 51 years old and suffers from significant underlying

health issues that make him exceptionally vulnerable to COVID-19, numerous compelling and

extraordinary circumstances exist to support compassionate release at this unique time in our

country’s history. There is an urgent need to act now, before the virus spreads within Devens

and Benenfeld becomes infected. As described in the attached declaration of Dr. Jamie Meyer,


41
          See Michael Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators,’” NPR (March 13,
2020), available at https://www.npr.org/2020/03/13/815002735/prisons-and-jailsworry-about-becoming-
coronavirus-incubators.
42
          See Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020), available at
https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-soap.
43
          See Peter Wagner & Emily Widra, No Need to Wait For Pandemics: The Public Health Case for
Criminal Justice Reform, Prison Policy Initiative (March 6, 2020), available at
https://www.prisonpolicy.org/blog/2020/03/06/pandemic.
44
          See Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020), available at
https://judiciary.house.gov/uploadedfiles/2020-03-19_letter_to_ag_barr_re_covid19.pdf.
45
          See id. (emphasis added) (internal quotation marks omitted).

                                                     27
           Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 31 of 38



an infectious disease specialist and Assistant Professor of Medicine at Yale School of Medicine,

inmates are uniquely vulnerable: “[t]he risk posed by infectious diseases in jails and prisons is

significantly higher than in the community, both in terms of risk of transmission, exposure, and

harm to individuals who become infected.” See Exhibit H to the Twerksy Decl., Declaration of

Dr. Jamie Meyer, dated March 15, 2020. Dr. Meyer describes the inadequate pandemic

preparedness plans in many detention facilities and the difficulty of separating infected or

symptomatic inmates from others. See id. Moshe Benenfeld’s own doctor is seriously

concerned about how he would fare if he were to contract COVID-19 and “places him at a high

risk for complications, including death, if he were to develop covid-19 infection.” See Exhibit

F, Letter from Dr. Paul T. Smith, dated April 1, 2020. In summary, the COVID-19 virus is

highly transmissible, extraordinarily dangerous and poses a severe threat of death to the high-risk

medical profile of Moshe Benenfeld. The conditions at Devens do not allow Benenfeld to take

the self-care measures required by the CDC to protect his safety and therefore the Court must

step in and modify his sentence to home incarceration, so that his life is not put in danger.

                                             POINT V

                  THE RELEVANT § 3553(a) FACTORS, INCLUDING
               BENENFELD’S RELEASE PLAN, FAVOR RESENTENCING

       Once extraordinary and compelling reasons are established, the Court must consider the

relevant sentencing factors in §3553(a) to determine whether a sentencing reduction is

warranted. See 18 U.S.C. § 3582(c)(1)(A)(i). The relevant factors listed in 18 U.S.C. § 3553(a)

include:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2)the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;

                                                 28
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 32 of 38



               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant . . .

See 18 U.S.C. § 3553(a).

       Here, a review of the Section 3553(a) factors, along with Benenfeld’s release plan of

home confinement and incarceration under electronic G.P.S. monitoring for the remainder of his

unserved original term of imprisonment, favor granting Benenfeld’s compassionate release.

       Firstly, the charged offense was Benenfeld’s first and only brush with the law. His non-

violent crime was committed based upon his position with a banking institution. As part of his

settlement with the FDIC, he has agreed to an Order of Prohibition, not to seek or accept

employment by any FDIC-insured banking, financial, or monetary institution, which will act as a

strong deterrence. Next, his 63 month sentence, followed by 5 years of probation certainly

reflects the seriousness of the offense, even if served under terms of restrictive home

confinement (further detailed below), and affords adequate deterrence to Benenfeld.

       Lastly, Benenfeld does not pose a credible threat to the safety of the public and he is

certainly not a danger to the community. He was not held in confinement pending trial of his

criminal case and has zero chance of recidivism. This, coupled with his physical impairments

and medical infirmities, ensures that the public does not have to be protected from him. Moshe

Benenfeld simply wishes to finish his sentence – under continued home confinement and

incarceration, with strict conditions, without the elevated threat of COVID-19 hanging over his

head. He is wheelchair bound and will be for the rest of his life. He poses no harm to others and

can continue to be confined safely there until the end of his term of imprisonment in 2024. All of

these Section 3553(a) factors weigh in favor of modifying Moshe Benenfeld’s sentence to home

confinement and incarceration, in light of the COVID-19 pandemic.

       Indeed, any Section 3553(a) factor which may the Court may view as disfavoring to

                                                 29
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 33 of 38



resentencing or modifying Benenfeld’s sentence, is largely overcome by the unreasonable threat

of death in Benenfeld’s current conditions of confinement, should he contract COVID-19. Since

there are conditions of home detention which can still provide a “sufficient but not greater than

necessary” sanction of punishment, the Court can comfortably resentence Benenfeld to home

confinement. See 18 U.S.C. § 3553(a). Benenfeld has been serving his sentence at Devens as a

sick and immune-compromised man, with many diagnoses and medication taken daily. He deals

with much more than an average prisoner, on a daily basis. As the court noted in McGraw, infra,

“his sentence has been significantly more laborious than that served by most inmates.” United

States v. McGraw, No-02-Cr.-18, 2019 WL 2059488, at *5 (S.D. Ind. May 9, 2019).

       While conceding that Benenfeld only recently began serving his sentence and that he still

has over four years unserved from his original sentence, the circumstances since his sentencing

have certainly changed. The Government cannot dispute the serious physical danger created by

the current pandemic to someone with Moshe Benenfeld’s medical profile. It also cannot

guarantee or provide any sense of confidence that this widespread virus will not make its way

inside the doors of the federal facility at Devens. If and when the virus spreads inside the

prison, and this is not alarmist hyperbole, it likely will kill Moshe Benenfeld. This Court never

intended to impose such a risk at the time of Benenfeld’s original sentencing.

       We propose that as part of Benenfeld’s continued punishment in this case, that the Court

convert the remaining years of his expected term of imprisonment, through July 2024, to strict

home detention as a condition of supervised release. In this way, Benenfeld will continue to face

confinement as a measure of due punishment, but without the serious risk to his physical health

looming over him. The recently amended compassionate release statute, at 18 U.S.C. § 3582

(c)(1)(A), authorizes the Court to extend supervised release in this way. See 18 U.S.C. §



                                                30
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 34 of 38



3582(c)(1)(A) (the court “may impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment”).

Such a prolonged period of home incarceration definitely meets Section 3553(a)’s purpose to

give due respect for the law and to acknowledge the seriousness of the offense.

       Congress’s expansion of the compassionate release statute by Section 603(b) of the First

Step Act reflects congressional intent for courts to have greater flexibility in reducing sentences

when compelling circumstances justify a later review. The title of the amendment, “Increasing

the Use and Transparency of Compassionate Release,” accentuates that intent. The evolving

case law also demonstrates that courts have construed their discretion generously to effectuate

Congressional desire to increase the use of the compassionate release statute encouraged by this

amendment.

       Significantly, courts weighing Section 3553(a) factors have granted release to defendants

with convictions for serious crimes and with histories of violence, neither of which are present

here, finding that changed health circumstances, aging defendants, post-offense rehabilitation

and carefully crafted conditions of supervised release ameliorate public safety concerns. In

United States v. Bailey, for example, the defendant was sentenced to 30 years for “an extensive

racketeering scheme,” including a specific finding that the defendant committed offenses relating

to a murder. United States v. Bailey, No. 94-cr-481 (N.D. Ill. July 24, 2019) (slip op. at 1). The

parties agreed that the defendant, who was almost 90 years old and suffered from multiple health

issues, had satisfied the statutory requirements for compassionate release. See id. However, the

government opposed release under the Section 3553(a) factors due to the “reprehensible nature

of the offense.” See id.

       The court acknowledged that the defendant’s criminal history and serious offense



                                                 31
         Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 35 of 38



conduct supported a denial of the requested reduced sentence. See id. But the court weighed the

more recent factors in the defendant’s favor, including his institutional adjustment, lack of

disciplinary infractions, his advanced age, and his release plan, and concluded that they “point in

the opposite direction.” See id. In weighing these more recent favorable factors over the

defendant’s past criminal history, the court granted the reduced sentencing request, concluding

that release at this stage of the defendant’s life would not minimize the severity of the offense

and the defendant no longer posed any credible threat to the public. See id. at 2.

       In a District of Oregon case, the court likewise granted compassionate release to a

defendant, who was also serving a 30-year sentence for leading a “major drug conspiracy.”

United States v. Spears, No. 3:98-Cr.-208-SI-22, 2019 WL 5190877, at *4 (D. Or. Oct. 15,

2019). As explained in the court’s opinion granting release there, the defendant’s history

included crimes of violence, his performance on supervised release had been poor and he

committed the last serious offense for which he was serving imprisonment when he was in his

fifties. See id. Despite these findings, the district court found that the defendant was now 76

years old and suffered from “multiple chronic serious medical conditions and limited life

expectancy.” Id. at *1. Although the government persisted that the defendant remained

dangerous, the court disagreed. The court concluded that, in light of the defendant’s strong

family support, the age of his prior convictions and his diminished physical condition,

“appropriate supervision conditions can mitigate any limited risk” to public safety and provide

sufficient specific deterrence. Id. at *5.

       Similarly, in United States v. McGraw, the court granted compassionate release from the

defendant’s life sentence for a drug trafficking conspiracy based on the defendant’s serious

health concerns and diminished ability to provide self-care under commentary note 1(A)(ii) of



                                                 32
        Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 36 of 38



USSG § 1B1.13. See United States v. McGraw, No-02-Cr.-18, 2019 WL 2059488 (S.D. Ind.

May 9, 2019). The defendant, who was approximately 55 years old at the time of the offense,

was 72 years old at the time of the court’s release opinion and suffered from limited mobility,

diabetes, and chronic kidney disease. See id. at *2. The government argued that the defendant

remained a danger to the community because of his leadership in a notorious motorcycle gang,

noting that he could continue his criminal activity with simple access to a telephone. See id. at

*4. The court, however, concluded that given the defendant’s frail health, his positive record at

the institution, and the ability of the court to impose conditions that would reasonable assure the

safety of the community upon release, the more flexible compassionate release statute, as

amended by the First Step Act, favored granting the defendant’s motion. See id. With respect to

the Section 3553(a) factors, the court concluded that the “significant sanction” the defendant had

already served was sufficient:

       But further incarceration is not needed to deter Mr. McGraw from further
       offenses; nor for reasons described above, is it necessary to protect the public
       from future crimes. Finally, Mr. McGraw has served much of his sentence
       while seriously ill and in physical discomfort. This means that his sentence has
       been significantly more laborious than that served by most inmates. It also
       means that further incarceration in his condition would be greater than necessary
       to serve the purposes of punishment set forth in § 3553(a)(2).

Id. at *5 (emphasis added).

The court imposed lifetime supervision to “continue to serve as a sanction and general deterrent,

appropriately recognizing the seriousness of Mr. McGraw’s conduct.” Id. at *4.

       As amplified in the cited cases above, the release of Moshe Benenfeld, an aged and

infirm man, extremely susceptible to severe illness if infected by COVID-19, under the current

extraordinary and compelling circumstances of the threat of a novel contagion contaminating the

prison, would not serve to diminish the seriousness of the offense of conviction, but would



                                                33
           Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 37 of 38



instead fulfill Congress’s intent in offering courts greater flexibility to reduce sentences when

changed circumstances justify a later review. Benenfeld’s pre-existing health conditions, his age

and the rapidly advancing COVID-19 outbreak, together with the prison’s inflexibility to give

Benenfeld the ability to take self-care measures directed by the CDC to remain safe during the

outbreak, warrant a reduced and modified sentence in his case.

                                         CONCLUSION

          WHEREFORE, for the foregoing reasons, I respectfully request that the Court: a) grant

Defendant Moshe Benenfeld’s Motion for Compassionate Release, pursuant to 18 U.S.C.A. §

3582 (C)(1)(A)(i), in its entirety; b) issue an Order reducing and modifying Benenfeld’s sentence

to time served with an extended period of supervised release of 4 years and 3 months (to cover

the unserved portion of his prison term), with a condition of home incarceration and confinement

and G.P.S monitoring; and c) grant such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       April 3, 2020


                                                      TWERSKY PLLC


                                              By:     ______________________________
                                                      Aaron Twersky, Esq.
                                                      Jason Lowe, Esq.
                                                      Ilana Neufeld, Esq.
                                                      747 Third Avenue, 32nd Floor
                                                      New York, New York 10017
                                                      (212) 425-0149
                                                      atwersky@twerskylaw.com (email)
                                                      jlowe@twerskylaw.com (email)
                                                      ineufeld@twerskylaw.com (email)

                                                      Attorneys for Defendant
                                                      Moshe Benenfeld

                                                 34
          Case 1:18-cr-00485-LAP Document 53 Filed 04/03/20 Page 38 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                    Case No: 18-CR-485 (LAP)

                          -against-

MOSHE BENENFELD,

                                             Defendant.
-------------------------------------------------------------------------x




 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MOSHE BENENFELD’S
  MOTION FOR COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)




                                            TWERSKY PLLC
                                       747 Third Avenue, 32nd Floor
                                        New York, New York 10017
                                             (212) 425-0149



                                 Attorneys for Defendant Moshe Benenfeld
